DETAILED ACTION
	The following action is in response to the election (and amendment) filed for application 17/225,881 on April 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.
	Claims 3-5 and 10-14 have also been withdrawn from consideration since they do not read upon the elected species of Fig. 6.  In Figure 6, even if gearbox 614 is a planetary gear, the output of the gearbox does not drive BOTH axles.  

Drawings
The drawings were received on May 23, 2022.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since applicant claims in claim 1 that the power source an “a motor” drive a first AND second axle, applicant has to be claiming motor 622 as the motor and power source 602.  Given this interpretation, the “charging mode” that is claimed does not require the power source to be driving the motor 622 to charge the battery (since that is not claimed, nor is that how the invention works).  Given this interpretation, in claim 6, the motor 622 cannot be driving a single axle along with the power source.  This claim will be interpreted using “a second motor” instead of “the motor.”
	With regard to claim 9, a similar issue occurs, wherein the power source is claimed to drive the first axle in claim 8.  Therefore, the motor claimed in claim 8 must be the motor that drives the second axle.  Therefore, “the motor” on line 2 will be interpreted as “a second motor” and “a second motor” on lines 3-4 will be interpreted as “the motor.”






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeckenhoff ‘153 (from IDS).  With regard to claim 1, Boeckenhoff teaches a method for a hybrid vehicle comprising: in a dual-axle hybrid mode, driving a first axle 6 and a second axle 7 using a power source 1 and a motor 3; in a direct drive mode, driving one or more of the first axle and the second axle using the power source 1; in an electric mode, driving one or more of the first axle and the second axle using the motor 3; in a regeneration mode, retarding one or more of the first axle and the second axle using the motor and charging a battery 8; and in a charging mode, using the power source and the motor to charge the battery (paragraphs 36 and 28).  With regard to claim 2, Boeckenhoff teaches the method, further comprising driving the first axle and the second axle independently of one another with the motor 3 and a second motor 9.  With regard to claim 6, Boeckenhoff teaches the method, further comprising driving the first axle using the power source 1 and a second motor 9 in a single axle hybrid mode.  With regard to claim 7, Boeckenhoff teaches the method, further comprising driving the first axle using the power source 1 and driving the second axle using the motor 3 in a dual axle hybrid mode.  With regard to claim 8, Boeckenhoff teaches a method for a hybrid vehicle comprising: in a dual-axle hybrid mode, driving a first axle 6 and a second axle 7 using a power source 1 and a motor 3; in a direct drive mode, driving the first axle using the power source 1; in an electric mode, driving one or more of the first axle and the second axle using the motor 3, and disengaging the power source (paragraph 36); Page 3 of 10Application No. 17/225,881 Application Filing Date: April 8, 2021 Docket No. DAN193144PCTUSCON1in a regeneration mode, retarding one or more of the first axle and the second axle using the motor and charging a battery 8; and in a charging mode, using the power source and the motor to charge the battery (paragraphs 36 and 28).  With regard to claim 9, Boeckenhoff teaches the method, further comprising driving and retarding the first axle with a second motor 9, and driving and retarding the second axle independently of the first axle with the motor 3.  With regard to claim 15, Boeckenhoff teaches a hybrid vehicle comprising: a first axle 6 and a second axle 7; a motor 3; a power source 1; a battery 8; and a controller configured to send electrical communications to: in a dual-axle hybrid mode, drive the first axle and the second axle using the power source 1 and the motor 3; Page 5 of 10Application No. 17/225,881 Application Filing Date: April 8, 2021 Docket No. DAN193144PCTUSCON1in a direct drive mode, drive one or more of the first axle and the second axle using the power source 1; in an electric mode, drive one or more of the first axle and the second axle using the motor 3; in a regeneration mode, retard one or more of the first axle and the second axle using the motor 3 and charge the battery; and in a charging mode, use the power source and motor to charge the battery (paragraphs 36 and 28).

Note to applicant
	As currently claimed, the various modes are not mutually exclusive.  Also, for example, for the charging mode, the power source does and the motor do not have to charge the battery simultaneously.  
	In claim 8, the limitation of “disengaging the power source” can be interpreted in a variety of ways, as the power source can be disconnected from the first axle via a clutch, or the power source can be shutdown.  
	Given applicant’s and the examiner’s cited art if claim language regarding the species of Fig. 6 cannot overcome the art after the next action, applicant may consider filing a RCE and changing the species that is elected.  This would change which claims would be examined as well.  The various modes and simple structure of Fig. 6 may not overcome the cited art.  However, there are various other embodiments in this application that are controlled in a similar manner to claims 1, 8, and 15, but the power sources and the motor (directly connected to the power sources via a clutch) that BOTH drive the first and second axles may have limitations that would overcome similarly applied prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen ‘356 has been cited to show a similar method comprising a power source E, first motor M1, second motor M2, battery B, a first axle and second axle, with similar driving modes (Figs. 2a-f).
	Maier ‘838 has been cited to show a similar method comprising a power source 5, first motor 7, second motor 19, a battery, a first axle 3 and second axle 17, with similar driving modes.
Parenti ‘753 has been cited to show a similar method comprising a power source 2, first motor 6, second motor 6, a battery, a first axle 12 and second axle 14, with similar driving modes, and wherein a clutch 5 is open (disengaging the power source) during an electric driving mode.








FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	






Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



June 6, 2022